Name: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-08-20

 Avis juridique important|31988D047588/475/EEC: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 231 , 20/08/1988 P. 0042 - 0043*****COMMISSION DECISION of 26 July 1988 on the improvement of the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (88/475/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Spanish Government notified the following provisions on 4 November 1987: - Decree of 17 August 1987 of the autonomus community of Castilla-Leon concerning the supplementary compensatory allowance in mountain and hill farming areas, - Decree of 31 August 1987 of the autonomous community of Castilla-la Mancha concerning the supplementary compensatory allowance in mountain and hill farming areas, - Decree 101/1987 of 2 September 1987 of the autonomous community of Aragon concerning the supplementary compensatory allowance in mountain and hill farming areas, - Decree of 23 September 1987 of the autonomous community of the Canary Islands concerning the supplementary compensatory allowance in mountain and hill farming areas, - Decree 80/1987 of 30 October 1987 of the autonomous community of Asturias concerning the supplementary compensatory allowance in mountain and hill farming areas, - Decree 98/1987 of 18 August 1987 of the autonomous community of Aragon concerning supplementary aids for joint investments for the improvement of agricultural holdings, - Decree of 7 September 1987 of the autonomous community of Aragon concerning provisions for the implementation of Decree 98/1987 on joint investments, - Decree of 15 December 1987 of the autonomous community of Castilla-Leon concerning the grant of supplementary aids for joint investments in mountain hill farming areas; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, in the light of the above-mentioned communications, the provisions implementing Title III of Regulation (EEC) No 797/85 in Spain continue to satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85; Whereas an assessment of the supplementary compensatory allowance for each region varying according to the regional funds available does not accord with the objective of Article 13 of Regulation (EEC) No 797/85 unless a certain amount of continuity and consistency in the assessment of the natural handicaps and in the fixing of the amounts of the allowance is ensured in all the regions; Whereas this Decision relates only to aids granted in the areas included in the Community list of less-favoured farming areas annexed to Council Directive 86/466/EEC (3); Whereas, subject to the above comments, the above-mentioned provisions satisfy the conditions and are compatible with the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The provisions adopted to implement Title III of Regulation (EEC) No 797/85 in Spain, having regard to the regional provisions notified, continue to satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of the said Regulation in the areas included in the Community list of less-favoured farming areas annexed to Directive 86/466/EEC. 2. Spain shall ensure continuity and consistency in the assessment of permanent natural handicaps and in the fixing of the amounts of the supplementary compensatory allowance in all regions. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 26 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 273, 24. 9. 1986, p. 104.